—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Upon review of the record, we find that there is substantial evidence to support the determination finding petitioner guilty of possessing contraband that can be classified as a weapon. The detailed misbehavior report, combined with the supporting memoranda and the testimony of the report’s author and other witnesses, were sufficient to establish petitioner’s guilt. The remaining arguments raised by petitioner have either been waived or are without merit.
Crew III, J. P., Casey, Weiss, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.